—In a proceeding pursuant to CPLR article 78 to review a determination of the appellant Board of Assessors of Nassau County, dated April 3, 2001, denying the petitioner’s renewal application for exemption from real property taxes for the tax year 2001/2002 pursuant to RPTL 420, the appeal is from a judgment of the Supreme Court, Nassau County (Carter, J.), entered April 19, 2002, which granted the petition, annulled the determination, and directed that the renewal application be granted.
*412Ordered that the judgment is affirmed, with costs.
The record supports the Supreme Court’s determination that the petitioner is entitled to a tax exemption pursuant to RPTL 420. The petitioner is a not-for-profit organization that is organized and conducts business exclusively for tax-exempt purposes, and its property is used exclusively for those purposes (see Matter of Rockland & Orange Counties Carpenter’s Apprentice Fund Local No. 964 v Town of Stony Point, 264 AD2d 847 [1999]; Matter of Symphony Space v Tishelman, 60 NY2d 33 [1983]). Feuerstein, J.P., Friedmann, Luciano and Townes, JJ., concur.